Citation Nr: 0514503	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  02-03 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

What evaluation is warranted from October 19, 1999, for 
bilateral hearing loss?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to February 
1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision of the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted entitlement to service 
connection for bilateral hearing loss and assigned a 30 
percent rating effective from October 19, 1999.  In June 
2002, the veteran and his wife testified at a videoconference 
hearing before the undersigned.  In July 2003, the Board 
remanded the appeal for the issuance of a supplemental 
statement of the case.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as this issue was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating the 
Fenderson doctrine applies.


FINDING OF FACT

Since October 19, 1999, audiometric test results obtained 
during examinations by VA audiologist correspond to a numeric 
designation of no greater than IV in the right ear and VIII 
in the left ear when applying 38 C.F.R. § 4.85, Table VI 
(2004) and no greater than VI for each ear when applying 
38 C.F.R. § 4.85, Table VIA.


CONCLUSION OF LAW

Since October 19, 1999, the veteran has not met the criteria 
for a rating in excess of 30 percent for bilateral hearing 
loss.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Table VI, Table 
VIA, Table VII (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

Under VAOPGCPREC 8-03, 69 Fed. Reg. 25180 (2004), the VA 
General Counsel held, in substance, that if a veteran raises 
a downstream issue that was not covered in the initial notice 
letter dealing with a claim for service connection, no 
further VCAA notice is required.  Therefore, given the April 
2001 letter, the duty to notify the appellant of the 
necessary evidence and of his responsibility for obtaining or 
presenting evidence in connection with this downstream issue 
has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, VA asked the claimant in April 
and June 2001 letters if there was any information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  If the evidence was held 
by a private physician, he was to provide authorizations so 
that the RO could obtain that evidence.  The veteran 
thereafter reported that he received all of his treatment 
from Jean L. Toth, M.A., and the RO thereafter obtained and 
associated pertinent records with the claim file.  The 
veteran was also afforded VA examinations in August 2001 and 
December 2002.  In addition, the veteran testified in June 
2002 that he had not received any treatment for his hearing 
loss since his August 2001 VA examination.

The veteran was also advised of what evidence VA had 
requested, received, and what evidence was not received in 
the June 2001 letter, March 2002 statement of the case, and 
the July 2003 supplemental statement of the case.

Accordingly, the Board finds that all available and 
identified records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

To the extent that VA may have failed to fulfill any duty to 
notify and/or assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
In this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).



The Higher Evaluation Claim

The veteran asserts that his bilateral hearing loss meets the 
criteria for a rating in excess of the currently assigned 30 
percent.  It is also requested that the veteran be afforded 
the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2004).  In cases where the original rating assigned is 
appealed, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson.

A September 2001 rating decision granted service connection 
for bilateral hearing loss and rated it as 30 percent 
disabling under the provisions of 38 C.F.R. §§ 4.85, 4.86(a).

Under the law and regulations that have been in effect since 
before the veteran filed his claim for a higher evaluation in 
October 1999, the rating assigned for hearing loss is 
determined by a mechanical application of the rating 
schedule, which is grounded on numeric designations assigned 
to audiometric examination results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Specifically, evaluations of hearing impairment range from 0 
to 100 percent based on organic impairment of hearing acuity.  
Auditory acuity is gauged by examining the results of 
controlled speech discrimination tests, together with the 
results of puretone audiometric tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hz).  To 
evaluate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85 et. seq.  Tables set forth 
following 38 C.F.R. § 4.85 are used to calculate the rating 
to be assigned.  Id.  

Under 38 C.F.R. § 4.86(a), when the puretone threshold at 
each of the four specified frequencies (1,000, 2,000, 3,000, 
and 4,000 Hertz) is 55 decibels or more, Table VI or Table 
VIA is to be used, whichever results in the higher numeral.  
Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIA is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b).

In the veteran's case, when examined by Ms. Toth in November 
1998, it was noted that he had longstanding bilateral hearing 
loss and wore a hearing aid on the right since 1978.  After 
an audiological examination, she opined that the veteran had 
moderately severe sensorineural hearing loss with a word 
recognition score of 84 percent in the right ear and 72 
percent in the left ear.  It was also opined that his hearing 
was stable from 1990 to 1995, and had changed very little 
since 1995.  It was recommend that the veteran be fitted for 
a hearing aid for his left ear.

The Board notes that Ms. Toth records included the graphical 
representations of the audiometric evaluation data taken 
during the veteran's November 1998 audiological examination.  
The graph shows his test scores for pure tone thresholds, in 
decibels, from 250 Hertz through 8000 Hertz.  However, except 
as reported above, she did not provide an interpretation of 
the graphical representations of audiometric data.  
Therefore, in determining whether the veteran filed competent 
medical evidence of meeting the criteria for a rating in 
excess of 30 percent for bilateral hearing loss, the Board 
cannot offer an opinion as to what this graph shows in 
regards to the severity of the veteran's hearing loss.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995).

Thereafter, audiometric testing conducted at the August 2001 
VA examination showed puretone thresholds of 80, 65, 70, and 
75 decibels in the right ear; and puretone thresholds of 80, 
70, 75, and 80 decibels in the left ear, at 1000, 2000, 3000, 
and 4000 Hertz, respectively.  The averages were 73 decibels 
for the right ear and 76 decibels for the left.  Speech 
recognition ability was 84 percent in the right ear and 56 
percent in the left ear.  

Thereafter, audiometric testing conducted by VA in December 
2002 indicated puretone thresholds of 70, 70, 65, and 80 
decibels in the right ear; and puretone thresholds of 80, 70, 
75, and 80 decibels in the left ear, at 1000, 2000, 3000, and 
4000 Hertz, respectively.  The averages were 71 decibels for 
the right ear and 76 decibels for the left.  Speech 
recognition ability was 78 percent in the right ear and 72 
percent in the left ear.  

With application of the above test results to 38 C.F.R. 
§ 4.85, Table VI, Table VII, the veteran's right ear hearing 
loss, at its worse, is assigned a numeric designation of IV, 
and his left ear hearing loss, at its worse, is assigned a 
numeric designation of VIII.  These test scores result in the 
appellant's bilateral hearing loss being rated as 20 percent 
disabling.  See 38 C.F.R. § 4.85.  Therefore, a higher 
evaluation is not warranted under Table VII.  Id.  

As is apparent from the results set out above, the veteran 
had thresholds of 55 decibels or more at each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hz).  
Consequently, 38 C.F.R. § 4.86(a) applies.  

With application of the above test results to 38 C.F.R. 
§ 4.85, Table VIA, Table VII, with the veteran's right and 
left ear hearing losses, at their worse, being assigned a 
numeric designation of VI for each ear.  These test scores 
result in the appellant's bilateral hearing loss being rated 
as 30 percent disabling.  See 38 C.F.R. § 4.85.  Therefore, 
even with the application of Table VIA, a higher evaluation 
is not warranted under Table VII.  Id.

Finally, as is apparent from the results set out above, the 
veteran did not have thresholds of 30 decibels or less at 
1,000 Hz and 70 decibels or more at 2,000 Hz.  Consequently, 
38 C.F.R. § 4.86(b) is not for application.  Similarly, no 
examiner has indicated that use of speech discrimination 
scores is inappropriate because of language difficulties.  
38 C.F.R. § 4.85(c).  

Therefore, a rating in excess of 30 percent is not warranted 
under these rating criteria at any time since October 19, 
1999.  Fenderson.

The Board, in reaching the above conclusions, has considered 
the veteran's and his representative's arguments as set forth 
in written statements to the RO, as well as the claimant's 
and his wife's personal hearing testimony.  While a lay 
witness can provide evidence as to the visible symptoms or 
manifestations of a disease or disability, their belief as to 
the current severity of the claimant's service-connected 
disability is not competent evidence because only someone 
qualified by knowledge, training, expertise, skill, or 
education, which they have not been shown to possess, may 
provide evidence regarding medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, (1992).  Consequently, the Board 
will give more weight to the medical evidence of record as 
outlined above then the veteran's, his representative, and 
his wife's lay assertions.

Based on the argument that the hearing loss caused him 
problems obtaining and/or maintaining employment, the Board 
considered the provisions of 38 C.F.R. § 3.321(b)(1) (2004).  
Notably, while the veteran has described his hearing loss as 
causing problems with obtaining and/or maintaining 
employment, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2004).  The current evidence of record 
does not demonstrate that his bilateral hearing loss has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  Id.  It is undisputed that his 
service-connected disability has an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

Entitlement to a rating in excess of 30 percent for bilateral 
hearing loss for the period from October 19, 1999, is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


